Case 3:18-cv-30179-KAR Document 4 Filed 12/19/18 Page 1 of 2
Case 3:18-cv-30179-KAR Document 3 Filed 11/14/18 Page l of 2

UNITED STATES DIS l`RlCT COURT

for the

DISTRICT OF MASSACHUSETTS

 

EXCEL DRYER, INC.
Plaintijj”
Civil Action No.:
v. 3:18-CV-30179-KAR

PENSON & CO. LLC
Defendanl

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Penson & Co. LLC
960 Turnpike Street, Unit 17
Canton, MA 02021

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) __ or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(Z) or (3) __ you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the F ederal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiffs attomey, whose name and address are:

Patrick J. O'Shea

O'Shea Getz P.C.

10 Waterside Drive, Suite 205
Farmington, CT 06032

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion With the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ - Maurice Lindsay

 

 

Signature of Clerk or Deputy Clerk

ISSUED ON 2018-11-14 11:05:39.0, Clerk USDC DMA

Case 3:18-cv-30179-KAR Document 4 Filed 12/19/18 Page 2 of 2
Case 3:18-cv-30179-KAR Document 3 Filed 11/14/18 Page 2 of 2

Civil Action No.: 3:18-CV-30l79-KAR

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title. if anvl

lllliddlesex Sheriff’s Office ' Civil Division, P.O. Box 410180, Cambridge, MA 02141-0002 - (617) 547-1171

Midd)'esex, ss.

 

December 13, 2018

| hereby certify and return that on 12111!2018 at 12:45 PM | served a true and attested copy of the SUMMONS, COMPLAINT.
C|V|L ACTtON COVER SHEET in this action in the following manner: To wit. by delivering in hand to SHENGX| TIAN, agent.
person in charge at the time of service for PENSON 81 CO., LLC, at 430 BEDFORD ST. SU|TE 200 LEX|NGTON, MA . Fees: Attest

($5.00} Basic Service Fee [$30.00} Postage and Handling {$1.00} Travel {$6.40] Conveyance ($3.00) Tota|: $45.40

tab itt

Richard l\/loran

 

Deputy Sherih'

l:l Other (specify) :

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Date Server's Signature

 

Prr`merl name and title

 

Server's Address

Additional information regarding attempted service, etc:

